ACCEPTED
                                                                                                                     03-14-00661-CV
                                                                                                                             6969527
                                                                                                          THIRD COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
                                                                                                               9/17/2015 11:29:13 AM
                                                                                                                   JEFFREY D. KYLE
                                                                                                                              CLERK




                                                                                                  FILED IN
One American Center                                                                        3rd COURT OF APPEALS
       600 Congress
                                                          September 17, 2015                    AUSTIN, TEXAS
           Suite 1900
   Austin, TX 78701                                                                        9/17/2015 11:29:13 AM
                                                                                               JEFFREY D. KYLE
      P.O. Box 1149                                                                                 Clerk
    Austin, TX 78767

    p: 512.744.9300
     f: 512.744.9399
  www.dwmrlaw.com
                        Jeffrey D. Kyle, Clerk
                        Court of Appeals for the Third District of Texas
                        P. O. Box 12547
                        Austin, Texas 78711-2547

                        RE:     Court of Appeals No. 03-14-00661-CV
                                Trial Court Case No. D-1-GN-12-003059

                                Devvy Kidd, John Kidd, et al. v. Public Utility Commission of Texas, et al.

                        Dear Mr. Kyle:

                                This acknowledges receipt of your letter dated August 28, 2015, giving notice
                        that this appeal will be submitted on September 24, 2015 at 9:00 a.m. Counsel for
                        appellees AEP Texas Central Company, AEP Texas North Company, CenterPoint
                        Energy Houston Electric, LLC, Texas-New Mexico Power Company, and Oncor
                        Electric Delivery Company LLC (referred to collectively in briefing as the “Utility
                        Appellees”) will appear but will cede all oral argument time to appellee, the Public
                        Utility Commission of Texas.

                                                                    Sincerely,

                                                                    /s/ Patrick Pearsall

                                                                    Patrick Pearsall
                                                                    ppearsall@dwmrlaw.com

                        alm
Jeffrey D. Kyle, Clerk
September 17, 2015
Page 2

                           CERTIFICATE OF SERVICE

        As required by Texas Rule of Appellate Procedure 9.5, I certify that on the 17th
day of September, 2015, the foregoing document was electronically filed with the Clerk
of the Court using the electronic case filing system of the Court, and that a true and
correct copy was served on the following lead counsel for all parties listed below via
electronic service:

       Roger B. Borgelt
       BORGELT LAW
       614 S. Capital of Texas Highway
       Austin, Texas 78746
       Counsel for Appellants Devvy Kidd, et al.

       Kellie E. Billings-Ray
       OFFICE OF THE ATTORNEY GENERAL
       P. O. Box 12548, MC-066
       Austin, Texas 78711-2548
       Counsel for Appellee Public Utility Commission of Texas

       Dale Wainwright
       BRACEWELL & GIULIANI LLP
       111 Congress Avenue, Ste. 2300
       Austin, Texas 78701
       Counsel for Appellee Centerpoint Energy Houston Electric, LLC

       Jo Ann Biggs
       VINSON & ELKINS LLP
       2001 Ross Ave., Ste. 3700
       Dallas, Texas 75201-2975
       Counsel for Appellee Oncor Electric Delivery Company LLC

       Stephanie C. Sparks
       JACKSON WALKER L.L.P.
       901 Main St., Ste. 6000
       Dallas, Texas 75202
       Counsel for Appellee Texas-New Mexico Power Company


                                              /s/ Patrick J. Pearsall
                                            Patrick J. Pearsall